Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 09/07/2022 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejection previously set forth in the non-final rejection mailed 06/08/2022.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US-20160100917) in view of Okamoto (U.S. Patent No. 6705866).
Regarding claim 1, Howe teaches:
A dental prosthesis manufacturing method (Abs) comprising 
additively or subtractively producing a positive model of a prosthesis base or partial prosthesis base ([0018], [0031] – [0032], [0043], and [0078]), 
encapsulating the positive model with a curing negative mold casting manufacturing material ([0032]), 
curing the casting material ([0032]),
wherein a tooth crown positive model is subsequently applied to the base and embedded together therewith ([0032]), 
wherein the tooth crown positive model is subsequently removed and a free space created therefrom is filled with dental material by injection and is cured providing a base and tooth crown ([0032]).

Howe does not explicitly teach:
removing the positive model to produce a negative mold of the base, and 
injecting the produced negative mold of the base with prosthesis material and curing the prosthesis material to produce the base. 

However, Okamoto, in a similar field of endeavor, dental prosthesis manufacturing, teaches:
removing the positive model to produce a negative mold of the base (Col. 6, lines 38-40), and 
injecting the produced negative mold of the base with prosthesis material and curing the prosthesis material to produce the base (Col. 1, lines 26-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Howe to incorporate the teachings of Okamoto and explicitly teach the use of both a positive and a negative mold. The purpose, as stated by Okamoto, being because the basic contour of the metal (or other) denture made in the former case (using a negative mold) fits the patient's oral cavity better (Col. 5, lines 3-5).

Regarding claim 2, Howe in view of Okamoto teaches the limitations of claim 1, which claim 2 depends on. Howe further teaches:
wherein a positive model for a tooth crown and the base are each produced by 3D printing ([0018] – [0019], [0031], and [0043]), 
wherein the positive model is removed by action of heat ([0092]).

Okamoto further teaches:
wherein the negative mold casting manufacturing material comprises plaster (Col. 3, lines 8-10).

Regarding claim 3, Howe teaches:
A dental prosthesis manufacturing (Abs) method comprising 
additively or subtractively producing a positive model of a tooth crown ([0018], [0031] – [0032], [0043], and [0078]), 
encapsulating the positive model with a curing negative mold manufacturing material ([0032]), 
curing the manufacturing material ([0032]), 
wherein a base positive model is subsequently applied to the tooth crown and is embedded together with the tooth crown ([0032]), 
wherein the base positive model is subsequently removed and a free space created therefrom is filled with base material by injection and cured providing a base and tooth crown ([0032]).

Howe does not explicitly teach:
removing the positive model action to produce a negative mold of the tooth crown, and 
injecting the produced negative mold of the tooth crown with prosthesis material and curing the prosthesis material to produce the tooth crown. 

However, Okamoto, in a similar field of endeavor, dental prosthesis manufacturing, teaches:
removing the positive model action to produce a negative mold of the tooth crown (Col. 6, lines 38-40), 
injecting the produced negative mold of the tooth crown with prosthesis material and curing the prosthesis material to produce the tooth crown (Col. 1, lines 26-43). 
Although the combination of Howe and Okamoto in claim 1 and claim 3 describes a process of creating both a dental base and a tooth crown, even if the tooth crown was not specifically taught, simply changing the end product of claim 1 (base) to a different end product in claim 3 (tooth crown) while maintaining what is step by step the same process without changing any of the method steps does not give rise to patentability. Therefore, even though this claim is properly rejected, if this were not the case the rejection of claim 1 would still be sufficiently obvious to one of ordinary skill in the art to use to reject claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Howe to incorporate the teachings of Okamoto and explicitly teach the use of both a positive and a negative mold. The purpose, as stated by Okamoto, being because the basic contour of the metal (or other) denture made in the former case (using a negative mold) fits the patient's oral cavity better (Col. 5, lines 3-5).

Regarding claim 4, Howe in view of Okamoto teaches the limitations of claim 3, which claim 4 depends on. Howe further teaches:
wherein a positive model for a tooth crown and the base are each produced by 3D printing ([0018] – [0019], [0031], and [0043]), 
wherein the positive model is removed by action of heat ([0092]).

Okamoto further teaches:
wherein the negative mold casting manufacturing material comprises plaster (Col. 3, lines 8-10).


Regarding claim 5, Howe in view of Okamoto teaches the limitations of claim 1, which claim 5 depends on. Howe further teaches:
wherein the positive model is used for a try-in in a patient ([0047]).

Regarding claim 6, Howe in view of Okamoto teaches the limitations of claim 5, which claim 6 depends on. Howe further teaches:
wherein corrections are made to the positive model following or during try-in, before further use thereof ([0047]).


Regarding claim 7, Howe in view of Okamoto teaches the limitations of claim 1, which claim 7 depends on. Howe further teaches:
wherein manufacture of the dental prosthesis is carried out in at least two steps, 
wherein in one step a positive model of the prosthesis base is produced by 3D printing, the positive model is cast with casting material to form a casting mold ([0032] and [0043]), the casting mold is scalded ([0092]), and prosthesis base material is injected into the casting mold produced therefrom ([0032]). When using the combination made from Howe and Okamoto from claim 1 above, these limitations are taught.

Regarding claim 8, Howe in view of Okamoto teaches the limitations of claim 3, which claim 8 depends on. Howe further teaches:
wherein manufacture of the dental prosthesis is carried out in at least two steps, 
wherein in one step a positive model of the tooth crown is produced by 3D printing, the positive model is cast with casting material to form a casting mold ([0032] and [0043]), the casting mold is scalded ([0092]), and tooth crown material is injected into the casting mold produced therefrom ([0032]). When using the combination made from Howe and Okamoto from claim 3 above, these limitations are taught.

Regarding claim 9, Howe in view of Okamoto teaches the limitations of claim 1, which claim 9 depends on. Howe further teaches:
wherein in a further step, a positive model of the tooth crown required for the prosthesis is additively or subtractively produced ([0018], [0031] – [0032], [0043], and [0078]), 
the positive model is placed onto the previously produced prosthesis base and cast ([0032]), 
the cured casting mold is removed and a negative casting mold produced therefrom for the tooth crown is used at least as a part of the mold for injecting the tooth crown, the injection taking place in two steps comprising injecting a first dentine mass and subsequently injecting an incisal mass ([0032]). When using the combination made from Howe and Okamoto from claim 1 above, these limitations are taught.

Regarding claim 10, Howe in view of Okamoto teaches the limitations of claim 9, which claim 10 depends on. Howe further teaches:
wherein another portion of the mold for injecting the tooth crown is a gingival portion of the finished injected prosthesis base ([0028], [0047], and [0117]).

Regarding claim 12, Howe in view of Okamoto teaches the limitations of claim 1, which claim 12 depends on. Howe further teaches:
wherein the positive model is manufactured from a dimensionally stable, 3D printing material comprising mono(meth)acrylates or di(meth)acrylates ([0089]) which can be processed in a stereolithography apparatus ([0043]) or MultiJet Printing (MJM) apparatus, and which 3D printing materials are easily removable ([0032]).

Regarding claim 13, Howe in view of Okamoto teaches the limitations of claim 1, which claim 13 depends on. Howe further teaches:
wherein the positive model is produced from wax or thermoplastics in a cost- effective 3D printer ([0019] and [0085]).

Regarding claim 14, Howe in view of Okamoto teaches the limitations of claim 13, which claim 14 depends on. Howe further teaches:
wherein the 3D printer comprises a Fused Deposition Modeling (FDM) device, stereolithography printer or MJM device ([0085]), and 
wherein polylactides, polypropylene, polyethylene, acrylonitrile butadiene styrene, glycol-modified polyethylene terephthalate, and/or filled filaments are used as a thermoplastic material ([0085]).

Regarding claim 15, Howe in view of Okamoto teaches the limitations of claim 11, which claim 15 depends on. Howe further teaches:
wherein injection of the prosthesis material, the prosthesis base material and/or the tooth crown material takes place via an injection molding device which has an air outlet which closes automatically upon impact of the material ([0106]).

Regarding claim 19, Howe in view of Okamoto teaches:
A dental prosthesis, comprising a prosthesis base and a tooth crown, manufactured by the method according to claim 1. See the rejection of claim 1 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howe (US-20160100917) in view of Okamoto (U.S. Patent No. 6705866), as applied to claim 1 above, and further in view of Kuroda (U.S. Patent No. 6270701).
Regarding claim 11, Howe in view of Okamoto teaches the limitations of claim 1, which claim 11 depends on, but does not teach the specific process of deflasking, however, Kuroda, in a similar field of endeavor, a method for fabricating removable denture prosthesis using injection molding, teaches:
wherein deflasking the prosthesis base takes place together with deflasking the teeth or the tooth crown, after the prosthesis base and the tooth crown are polymerized to each other, or are bonded to each other (Col. 1, lines 42-57). Howe describes a process similar to deflasking, but does not explicitly mention the process of deflasking (Howe, [0010] – [0012] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Howe in view of Okamoto to incorporate the teachings of Kuroda and explicitly teach the use of deflasking. The purpose, as stated by Kuroda, being avoiding the costs involved in replacing or aligning teeth that have moved during the prothesis fabrication process (Col. 1, lines 60-64).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howe (US-20160100917) in view of Okamoto (U.S. Patent No. 6705866), as applied to claim 15 above, and further in view of “IvoBase System Video Tutorial” (https://www.youtube.com/watch?v=5FV4lRD5uH8), in the interest of clarity, “IvoBase System Video Tutorial” will further be referred to as IvoBase.
Regarding claim 16, Howe in view of Okamoto teaches the limitations of claim 15, which claim 16 depends on, but does not teach the use of an ivobase injector, however, Ivobase, in a similar field of endeavor, an ivobase injection machine instruction video for dental use, teaches:
wherein the injection molding device comprises an ivobase injector (Page 1; Video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injection of Howe in view of Okamoto to incorporate the teachings of Ivobase and use an ivobase injector. The purpose, as stated by ivobase, being that this is fully automated due to intelligent process control (Description).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howe (US-20160100917) in view of Okamoto (U.S. Patent No. 6705866), as applied to claim 1 above, and further in view of Andersson (US-20070281284).
Regarding claim 17, Howe in view of Okamoto teaches the limitations of claim 1, which claim 17 depends on, but does not teach the use of a cuvette, however, Andersson, in a similar field of endeavor, a system for producing a dental replacement component, teaches:
wherein the negative mold is produced in a cuvette having an upper and a lower half, which are separable from each other ([0025]; Fig. 5, #67). It is not specified if the cuvette has halves that can be separated from each other, but it is also not stated that it can’t, and making a part separable does not give it patentability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative mold step of Howe in view of Okamoto to incorporate the teachings of Andersson and use a cuvette. The purpose, as stated by Andersson, being that the invention permits accelerated and efficient production of individual dental crowns (Abs).

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:' 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howe (US-20160100917) in view of Okamoto (U.S. Patent No. 6705866), as applied to claim 1 above, and further in view Stangel (US-20030069326).
Regarding claim 18, Howe in view of Okamoto teaches the limitations of claim 1, which claim 18 depends on, but does not teach fillers in the tooth crown material, however, Stangel, in a similar field of endeavor, dental curing methods, teaches:
wherein the tooth crown material is filled with prepolymer fillers, inorganic fillers or inorganically filled polymer fillers ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Howe in view of Okamoto to incorporate the teachings of Stangel and incorporate fillers. The purpose, as stated by Andersson, being to improve hardness and the ability to grind and polish the cured fluoroelastomer (or material) and the bond strength between the liner and base due to the chemical similarity between filler and denture base ([0053]).

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Applicant argues, see applicant arguments/remarks on pages 6-7,that Howe does not teach the limitations of forming a positive model and encapsulating it to form a negative space to fill with denture base materials. However, Howe teaches an FDM 3D printing process, ([0018] and [0031]), which is a positive forming process, or alternative additive manufacturing processes ([0043]) of making three dimensional models ([0032]) and injecting and curing material onto the models to create a mold which is then used to fill with denture base materials in order to create the dentures ([0032]). This reads on the broadest reasonable interpretation of the independent claim as it is currently written, and as a result the applicant’s arguments without any claim amendments to the independent claim are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748